 1    James A. Goodman (SBN 89715)
      EPSTEIN BECKER & GREEN, P.C.
 2    1925 Century Park East, Suite 500                     JS-6
 3    Los Angeles, CA 90067
      Telephone: 310.556.8861
 4    Facsimile: 310.553.2165
      jgoodman@ebglaw.com
 5
      Attorneys for Defendants
 6    OPTION CARE ENTERPRISES, INC.;
      OPTION CARE HOME CARE, INC.;
 7    OPTION CARE HOME HEALTH OF CALIFORNIA,
      INC.; OPTION CARE, INC.; WALGREEN CO.;
 8    JOHN C. RADEMACHER; LORI HART and MIKE
      RUDE
 9
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   JENNIFER HARWOOD,                      Case No.: 2:19-cv-01239 MWF (ASx)
13                          Plaintiff,
                                            Hon. Michael W. Fitzgerald, Ctrm. 5A
14                     v.                   Magistrate Judge: Alka Sagar
15   OPTION CARE ENTERPRISES, INC.;         ORDER
     OPTION CARE; OPTION CARE
16   HOME CARE, INC.; OPTION CARE
     HOME HEALTH OF CALIFORNIA,
17   INC.; OPTION CARE, INC.;
     WALGREEN CO.; WALGREEN
18   BOOTS ALLIANCE, INC.; MADISON
     DEARBORN PARTNERS;
19   JOHN C. RADEMACHER;
     LORI HART; MIKE RUDE; and DOES
20   1 to 100, inclusive,                   PTC: March 30, 2020
21                          Defendants.     Trial Date: April 21, 2020
                                            Complaint Filed: 1/18/19
22
23
24
25
26
27
28



     Firm:48983202v1                                                     ORDER
 1                                         ORDER
 2          Upon consideration of the parties’ Stipulation of Dismissal With Prejudice,
 3          IT IS HEREBY ORDERED that the above-captioned action be and hereby is
 4   dismissed in its entirety and with prejudice pursuant to Federal Rule of Civil
 5   Procedure 41(a)(1)(ii). Each side is to bear her or its own attorneys’ fees and costs.
 6
 7
 8   Dated: August 26, 2019                 __________________________________
                                            Honorable Michael W. Fitzgerald
 9                                          U.S. District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
     Firm:48983202v1                                                [PROPOSED] ORDER
